BY JUDGE CARLETON PENN
This proceeding is a “Petition to Invalidate Mechanic’s Lien,” filed under Code § 43-17.1. That section of the Code of Virginia allows “[a]ny party, having an interest in real property against which a lien has been filed ... upon a showing of good cause, [to] petition the court of equity having jurisdiction ... to hold a hearing to determine the validity of any perfected lien on the property.” (Emphasis supplied.)
Neither the “Petition to Invalidate Mechanic’s Lien” nor the evidence heard ore tenus showed that Petitioner was a “party, having an interest in the real property against which the lien[s]” had been filed. It was a subcontractor only, without an interest in the real property. A later filing in the proceeding recites that the real property was “a portion of the property conveyed to Cyber Funding, Limited Partnership, a Delaware limited partnership.” That limited partnership is not a party to this proceeding.
The court being without jurisdiction, the petition is dismissed. However, the matter may proceed as to the bond posted pursuant to Code § 43-71.